Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Steven V. Ball, CRNA,
(NPI: 1417191685),
Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-109
Decision No. CR2081

Date: March 02, 2010

DECISION

Petitioner, Steven V. Ball, ' CRNA (Certified Registered Nurse Anesthetist), is not
entitled to a hearing on the issues raised by his request for hearing and the request for
hearing is dismissed pursuant to 42 C.F.R. § 498.70(b). A party may request that I vacate
a dismissal for good cause but a request to vacate must be submitted within 60 days of
receipt of the notice of dismissal. 42 C.F.R. § 498.72.

"The request for hearing was actually filed by the practice administrator for Woodland

Anesthesiology Associates, P.C. (Woodland), Petitioner’s employer to which, I infer, he
reassigned his right to bill Medicare for services he provided to Medicare eligible
beneficiaries. However, it is the enrollment in Medicare of Steven V. Ball, CRNA that is
in issue and not that of Woodland.
I. Background

The Medicare contractor, National Government Services (NGS), notified Petitioner by
letter dated July 29, 2009, that his application for enrollment in Medicare was granted
with a group member effective date of May 30, 2009. Centers for Medicare and
Medicaid Services (CMS) Exhibit (CMS Ex.) 3. Petitioner requested reconsideration by
letter dated August 11, 2009, specifically requesting that the effective date for his
participation in Medicare be changed to November 14, 2008, the date he started with
Woodland. Petitioner argued that his start date preceded the April 1, 2009
implementation date of the CMS policy limiting retrospective effective dates for billing
Medicare claims to 30 days from the date an approvable application was filed;
Petitioner’s application could not be submitted at the time of his start date on November
4, 2008 because his APRN (Advanced Practice Registered Nurse) license was not
processed until March 25, 2009; but Petitioner’s CRNA certification was effective
November 4, 2008. CMS Ex. 4. On September 16, 2009, a contractor hearing officer
lenied Petitioner’s request for reconsideration. CMS Ex. 5. On November 6, 2009,
Petitioner requested a hearing challenging the reconsideration decision.

The case was assigned to me for hearing and decision on November 13, 2009, and an
Acknowledgement and Prehearing Order (Prehearing Order) was issued at my direction.
On December 7, 2009, the Centers for Medicare and Medicaid Services (CMS) filed a
motion to dismiss Petitioner’s request for hearing or, in the alternative, a motion for
summary judgment (CMS Motion) and CMS exhibits | through 7. Petitioner failed to
file a response and was ordered to show cause why the case should not be dismissed. On
January 28, 2010, Petitioner submitted a letter objecting to the CMS motion to dismiss.”
Petitioner submitted no further response to the CMS motions. Petitioner submitted no
exhibits and he did not object to the CMS exhibits, which are admitted as evidence.

IL. Discussion
A. Law
Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395) establishes the

supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible

> Petitioner did not address why he failed to timely file his response. However, this case
is not dismissed because Petitioner failed to timely file a response or as a sanction.
beneficiaries may only be made to eligible providers of services and suppliers.* Act
§§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)).
Administration of the Part B program is through contractors. Act § 1842(a) (42 U.S.C.
§ 1395u(a)).

The Act requires the Secretary to issue regulations that establish a process for the
enrollment of providers and suppliers, including the right to a hearing and judicial review
in the event of denial or non-renewal. Act § 1866(j) (42 U.S.C. § 1395cc(j)). Pursuant to
42 C.F.R. § 424.505, a provider or supplier must be enrolled in the Medicare program
and be issued a billing number to have billing privileges and to be eligible to receive
payment for services rendered to a Medicare eligible beneficiary. If enrollment is
approved, a supplier is issued a National Provider Identifier (NPI) to use for billing
Medicare and a PTAN, an identifier for the supplier for inquiries. Medicare Program
Integrity Manual (MPIM), CMS Pub. 100-08, Chapter 10, Healthcare Provider/Supplier
Enrollment, § 6.1.1.

“A prospective provider or supplier that is denied enrollment in the Medicare program, or
a provider or supplier whose Medicare enrollment has been revoked may appeal” the
decision in accordance with 42 C.F.R. Part 498. 42 C.F.R. § 424.545(a). Pursuant to 42
C.F.R. § 498.5(a), (d), and (1)(1) & (2), a prospective provider or supplier dissatisfied
with an initial decision to deny it enrollment may request reconsideration and, if
dissatisfied with the reconsideration decision, is entitled to a hearing before an
administrative law judge (ALJ). A provider or supplier dissatisfied with an initial
decision to terminate its participation is entitled to a hearing before an ALJ. 42 C.F.R.

§ 498.5(b) and (e). Initial determinations are listed at 42 C.F.R. § 498.3(b) and include:
whether a prospective provider qualifies as a provider; whether a prospective supplier
meets the conditions for coverage specified by the regulations; whether services of a
supplier continue to meet the conditions for coverage; the effective date of a Medicare
provider agreement or supplier approval; and whether to deny or revoke a provider or

> A “supplier” furnishes services under Medicare and includes physicians or other
practitioners and facilities that are not included within the definition of the phrase
“provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,”
commonly shortened to “provider,” includes hospitals, critical access hospitals, skilled
nursing facilities, comprehensive outpatient rehabilitation facilities, home health
agencies, hospice programs, and a fund as described in sections 1814(g) and 1835(e) of
the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between providers and
suppliers is important because they are treated differently under the Act for some
purposes.
supplier’s Medicare enrollment pursuant to 42 C.F.R. §§ 424.530 and 424.535. 42 C.F.R.
§ 498.3(1), (5), (6), (15), and (17).

B. Issue
Whether Petitioner has a right to a hearing on the facts of this case.
C. Findings of Fact, Conclusions of Law, and Analysis
My conclusions of law are set forth in bold followed by the pertinent facts and analysis.

1. Petitioner has no right to hearing by an ALJ on the issue of whether
he may obtain reimbursement from Medicare for services provided to
Medicare eligible beneficiaries for more than 30 days prior to his
effective date of participation in Medicare.

2. Petitioner, as a supplier not subject to survey and certification or
accreditation, has no right to hearing by an ALJ on the issue of
whether or not his effective date of enrollment was correctly
determined by CMS.

3. Petitioner has no right to hearing by an ALJ and dismissal pursuant
to 42 C.F.R. § 498.70(b) is appropriate.

Petitioner’s applications for enrollment in Medicare and the request for hearing in this
case were filed by Petitioner’s employer, Woodland. CMS does not dispute the
assertions in the request for reconsideration and the request for hearing that Petitioner
began working for Woodland on November 14, 2008; that an application was not filed
when Petitioner started at Woodland as his APRN license was not issued until March 25,
2009; or that his CRNA certification was effective prior to his employment with
Woodland. CMS Ex. 5. The evidence shows that NGS received an application for
Petitioner on June 1, 2009, but it was not accepted as it was on an outdated form. CMS
Ex. | and 5. NGS informed Petitioner that it was closing his request to enroll and that
Petitioner must complete and file a new CMS 855] and 855R application form with an
original signature and date. CMS Ex. 1, at 1. CMS does not deny that Petitioner
submitted a proper and complete application on June 26, 2009, which NGS received on
June 29, 2009. CMS Exs. 2 and 5. On July 29, 2009, NGS notified Petitioner that his
application was approved with an effective date of participation of May 30, 2009.
Petitioner requested reconsideration on August 11, 2009. The contractor hearing officer
approved the effective date of Petitioner’s participation as May 30, 2009. CMS Ex. 5.
Pursuant to 42 C.F.R. § 424.520(d),*

The effective date for billing privileges for physicians,
nonphysician practitioners and physician and nonphysician
practitioner organizations is the later of the date of filing of a
Medicare enrollment application that is subsequently
approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing
services at a new practice location.

The date of filing is the date the Medicare contractor receives a signed application that it
can process to approval. See 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008). In this case,
there is no dispute that the date of filing was June 29, 2009. Petitioner does not assert
that the second prong of 42 C.F.R. § 424.520(d) is applicable in this case. Because
Petitioner does not dispute that he did not file a complete and approvable application with
NGS prior to the application received by NGS on June 29, 2009, it is clear that his
disagreement is with the operation of the new regulation which limits to 30 days the
period for which he may obtain retrospective reimbursement. Petitioner cites no
authority for the proposition that his eligibility to claim retrospective reimbursement is an
initial determination that is subject to my review and I find no such authority. Petitioner
does not specifically challenge the lawfulness of the new regulations at 42 C.F.R.

§§ 424.520(d) and 424.521(a)(1). Even if Petitioner challenged the lawfulness of the
regulations, I am bound to follow the Secretary’s regulations, including 42 C.F.R.

§§ 424.520(d) and 424.521(a)(1), and I have no authority to find the regulations invalid.

I note that in this case NGS granted Petitioner an effective date of May 30, 2009 (CMS
Ex. 3) rather than June 29, 2009, which is inconsistent with 42 C.F.R. § 520(d), as the
regulation establishes the effective date of enrollment as the date of filing of the
application. The effective date determination may have been based upon an incorrect
application of 42 C.F.R. § 521(a)(1),° which permits enrolled physicians, nonphysician
practitioners and physician and nonphysician practitioner organizations to bill
“retrospectively” for services provided up to 30 days prior to their effective date if

* This provision was added by final rule at 73 Fed. Reg. 69,725; 69,773 (Nov. 19, 2008)
and 73 Fed. Reg. 80,304 (Dec. 31, 2008) effective January 1, 2009, and will be codified
at 42 C.F.R. § 424.520(d).

> This provision was also added by final rule at 73 Fed. Reg. 69,725; 69,768-69; 69,773;
69,939 (Nov. 19, 2008) and 73 Fed. Reg. 80,304 (Dec. 31, 2008) effective January 1,
2009, and is to be codified at 42 C.F.R. § 424.521(a)(1).
circumstances precluded enrollment in advance of providing services.° However, I will
not disturb the May 30, 2009 effective date determined by the contractor.

CMS correctly argues as grounds for dismissal that Petitioner has no right to a hearing
because the determination of the effective date of his enrollment in Medicare is not an
initial determination that triggers a right to a hearing. The CMS position, stated simply,
is that Petitioner’s enrollment as a supplier was not denied and no right to a hearing is
triggered in this case. CMS Motion at 1, 7-9, 11-13. The Act only provides for a right to
earing and judicial review in the case of denial or non-renewal of enrollment. Act

§ 1866(j) (42 U.S.C. § 1395cc(j)). The Secretary has provided by regulation for a right to
earing and judicial review for both denial and revocation of enrollment. 42 C.F.R.

§§ 424.545(a); 498.3(1), (5), (6), (17); 498.5(a), (d), and (I)(1) & (2); 42 C.F.R.

§ 498.5(b) and (e). CMS acknowledges that the plain language of 42 C.F.R. § 498.3(15)
indicates that the determination of the effective date of a Medicare provider agreement or
supplier approval, is an initial determination that is subject to hearing and judicial review.
However, CMS argues that 42 C.F.R. § 498.3(15) is not a provision applicable in the case
of a supplier such as Petitioner. CMS Motion at 13-16. Although the plain language of a
regulation would normally control, review of legislative or regulatory history is
appropriate when an issue of interpretation is raised as it is in this case. The regulatory
istory for 42 C.F.R. § 498.3(15) at 62 Fed. Reg. 43,931, 43,933-34 (Aug. 18, 1997)
supports the CMS position that the provision only permits a right to hearing related to an
effective date determination for providers and suppliers subject to survey and
certification or to accreditation by an accrediting organization. Petitioner was not subject
to survey and certification or accreditation in order to enroll and qualify as a suppler
participating in Medicare. I conclude that 42 C.F.R. § 498.3(15), creates no right for
Petitioner to request a hearing to challenge the effective date determination by CMS or its
contractor.

Accordingly, I conclude that Petitioner has not shown that he has a right to a hearing and
I have found no basis upon which to exercise jurisdiction and grant Petitioner review.

° Prior to the change in the regulations effective January 1, 2009, physicians were

permitted to retroactively bill Medicare for services furnished up to 27 months prior to
enrollment. CMS Motion at 5, note 2. Whether or not Petitioner can submit claims for
services preformed 30 days prior to May 30, 2009 under authority of 42 C.F.R. §
§21(a)(1) is also not an issue within my jurisdiction.
Il. Conclusion

I conclude, based on the foregoing, that Petitioner has no right to a hearing and dismissal
of his request for hearing is appropriate pursuant to 42 C.F.R. § 498.70(b).

/s/
Keith W. Sickendick
Administrative Law Judge

